           Case 2:20-cv-01455-KJD-NJK Document 11 Filed 10/30/20 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   BRICK P. SHALAKO HOUSTON, JR.,                          Case No.: 2:20-cv-01455-KJD-NJK
 8           Plaintiff(s),                                                 ORDER
 9   v.                                                                [Docket No. 10]
10   R ZAVALA, et al.,
11           Defendant(s).
12          Pending before the Court is Plaintiff’s motion to extend the filing deadline for a complete
13 in forma pauperis application. Docket No. 10. The Court GRANTS the motion. No later than
14 November 30, 2020, Plaintiff shall either: (1) file a fully complete application to proceed in forma
15 pauperis on the correct form with complete financial attachments in compliance with 28 U.S.C. §
16 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing fee and
17 the $50 administrative fee). Failure to comply with this order may result in a recommendation that
18 this case be dismissed.
19          IT IS SO ORDERED.
20          Dated: October 30, 2020
21                                                                ______________________________
                                                                  Nancy J. Koppe
22                                                                United States Magistrate Judge
23
24
25
26
27
28

                                                      1
